Case: 13-1187    Document: 44    Page: 1   Filed: 07/31/2013




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                  ______________________

     MACLEAN-FOGG COMPANY, AND FISKARS
          BRANDS, INCORPORATED,
                 Plaintiffs,

                           AND

    NINGBO YILI IMPORT & EXPORT CO., LTD.,
                   Plaintiff,

                           AND

                EVERGREEN SOLAR, INC.,
                   Plaintiff-Appellant,

                           AND

       EAGLE METALS DISTRIBUTORS, INC.,
               Plaintiff-Appellant,

                            v.

                    UNITED STATES,
                    Defendant-Appellee,

                           AND

       ALUMINUM EXTRUSIONS FAIR TRADE
                COMMITTEE,
               Defendant-Appellee.
Case: 13-1187      Document: 44      Page: 2   Filed: 07/31/2013




  MACLEAN-FOGG COMPANY       v. US                             2

                    ______________________

                          2013-1187
                    ______________________

    Appeal from the United States Court of International
 Trade in consolidated Nos. 11-CV-0209, 11-CV-0210, 11-
 CV-0220, and 11-CV-0221, Chief Judge Donald C. Pogue.
                  ______________________

                        ON MOTION
                    ______________________

                          ORDER
     Appellants Evergreen Solar, Inc. and Eagle Metal
 Distributors, Inc. move without opposition to reinstate the
 appeal and move out of time to file the joint appendix.
     On July 29, 2013, this appeal was dismissed for fail-
 ure to timely file the joint appendix electronically. The
 appellants have now submitted the appendix electronical-
 ly.
       Upon consideration thereof,
       IT IS ORDERED THAT:
      The motions are granted. The mandate is recalled, the
 court’s July 29, 2013 dismissal order is vacated, the
 appeal is reinstated, and the joint appendix is accepted
 for filing.


                                       FOR THE COURT

                                       /s/ Jan Horbaly
                                       Jan Horbaly
                                       Clerk
 s21